360 F.2d 210
F. Willard GRIFFITH and Theodora A. Griffith, Appellants,v.UNITED STATES of America, Appellee.
No. 15714.
United States Court of Appeals Third Circuit.
Argued March 10, 1966.
Decided May 23, 1966.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge, 245 F.Supp. 678.
Norman E. Schlesinger, Newark, N. J. (Foosaner, Saiber & Schlesinger, Newark, N. J., on the brief), for appellants.
Thomas Silk, Dept. of Justice, Tax Division, Washington, D. C. (C. Moxley Featherston, Acting Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attorneys, Department of Justice, Washington, D. C., David M. Satz, Jr., U. S. Atty., Robert A. Baime, Asst. U. S. Atty., on the brief), for appellee.
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
This is an action for the refund of income taxes and interest paid by the plaintiff F. Willard Griffith for the taxable years of 1953 to 1960, inclusive. The action was presented to the court below on a stipulation of facts. The present appeal is from a judgment in favor of the defendant. The decision of this Court in Kiesling v. United States, 349 F.2d 110 (1965) is dispositive of the contentions raised by the petitioners. The arguments of the petitioners to the contrary are without merit.


2
The judgment of the court below will be affirmed on the well-reasoned opinion of Judge Wortendyke.


3
Judge FREEDMAN dissents for the reasons stated in Judge Raum's dissenting opinion in Florence H. Griffith, 35 T.C. 882, 894 (1961) and on the further ground that this case is not ruled by Kiesling v. United States, 349 F.2d 110 (1965).